Exhibit 10(a)


SETTLEMENT AGREEMENT AND RELEASE


THIS SETTLEMENT AGREEMENT AND RELEASE (the “Settlement Agreement”) is made and
entered into as of the ____ day of September 2004 by and among the Official
Committee of Equity Security Holders in the Chapter 11 case of Raytech
Corporation (the “Equity Committee”), Raytech Corporation (“Raytech”), the
Raytech Corporation Asbestos Personal Injury Trust (the “PI Trust”), the
Official Committee of Unsecured Creditors in the Chapter 11 case of Raytech
Corporation (the “Creditors’ Committee”), and Robert Carter, in his capacity as
the Future Claimants’ Representative in the Chapter 11 case of Raytech
Corporation (the “Future Claims Representative”).


RECITALS:


A.  On March 10, 1989, Raytech filed a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Connecticut (the “Bankruptcy Court”) (In re Raytech Corporation;
Case No. 5-89-00293 (AHWS)).


B.  With the consent of the Creditors’ Committee and the Future Claims
Representative, Raytech’s Second Amended Plan of Reorganization as modified on
July 21, 2000 (the “Plan”) was confirmed by orders of the Bankruptcy Court and
the United States District Court for the District of Connecticut dated August
31, 2000 and September 4, 2000, respectively.


C.  The Plan became effective on April 18, 2001.


D.  On February 12, 2002, the Equity Committee filed its Motion To Compel
Raytech Corporation To Comply With Terms Of Debtor’s Second Amended Plan of
Reorganization (the “Underlying Motion”). The Underlying Motion sought a
determination that the number of shares issued to the creditors of Raytech under
and pursuant to the Plan were in excess of the amount permitted under the Plan.


E.  The Underlying Motion was opposed by Raytech, the Creditors’ Committee, the
PI Trust, and the Future Claims Representative (collectively, the “Objectors”).


F.  The PI Trust is actively engaged in providing for the needs of tort claimant
beneficiaries and believes that its efforts in this regard are impaired by the
litigation and that the litigation has had a chilling impact on both its current
and future planning. Also, consent by the PI Trust to making the payments called
for in this Settlement Agreement avoids potential expenses to it.





       

--------------------------------------------------------------------------------

 


G.  The Equity Committee and the Objectors, without admitting liability,
responsibility or wrongdoing to the other, such being expressly denied by the
other, and desiring to avoid further argument, arbitration, and possible
litigation, hereby settle and compromise the Underlying Motion and the claims
relating thereto on the terms contained in this Settlement Agreement.


AGREEMENT:


1.  Incorporation of Opening Paragraph and Recitals. The first or opening
paragraph and the recitals set forth above are incorporated into this Settlement
Agreement.


2.  Finality of Settlement. This Settlement Agreement is subject in its entirety
to approval from the Bankruptcy Court. Promptly after execution of this
Settlement Agreement, the Equity Committee and the Objectors jointly shall file
a motion and proposed order seeking approval from the Bankruptcy Court of this
Settlement Agreement. This motion and proposed order shall be served on, among
others, each person or entity that was a registered holder of Raytech
Corporation common stock at the end of the day on April 17, 2001 (the "Record
Date") (collectively, the "Registered Holders") by mailing notice of the same to
each Registered Holder at the Registered Holder's last known address as set
forth in Raytech's books and records. This Settlement Agreement shall become
binding upon each Registered Holder and their successors, assigns, heirs, and
distributees upon the entry of an order by the Bankruptcy Court pursuant to
Federal Rule of Bankruptcy Procedure 9019 that is not stayed or vacated by
Federal Rules of Civil Procedure 59 or 60 (hereinafter referred to as
“Bankruptcy Court Approval”).


3.  Termination of Settlement Agreement. In the event this Settlement Agreement
does not become final in accordance with paragraph 2 hereof, this Settlement
Agreement and all negotiations, proceedings, documents prepared, and statements
made in connection herewith shall be without prejudice to the parties, shall not
be deemed or construed to be an admission or confession by the parties of any
fact, matter, or proposition of law, and shall not be used in any manner for any
purpose, and all parties shall stand in the same position as existed on the day
before signing this Settlement Agreement and as if this Settlement Agreement had
not been negotiated or executed.


4.  Settlement. Raytech shall distribute to each person or entity that was a
Registered Holder at the end of the day on the Record Date of at least twenty
(20) shares of Existing Raytech Common Stock (as such term is defined in the
Plan) as set forth on Appendix A hereto (each, a “Record Date Registered
Holder”) an amount equal to sixteen ($.16) cents times the number of shares of
Existing Raytech Common Stock held by each Record Date Registered Holder at the
end of the day on the Record Date (the "Payments"). Raytech shall distribute the
Payments in full, complete, and final satisfaction of any and all claims, causes
of action, or potential claims of the Equity Committee and all Registered
Holders related to or arising in any way out of the Underlying Motion. No
Payments shall be made to holders on the Record Date of less than twenty (20)
shares of Existing Raytech Common Stock. No Payments shall be made to any
Registered Holder who is not a Record Date Registered Holder. Raytech shall also
pay (i) $20,000.00 in estimated legal fees and expenses incurred and to be
incurred by the Equity Committee in connection with the Underlying Motion from
July 2004 through implementation of this Settlement Agreement to Kaye, Scholer,
LLP ("Kaye Scholer") (the "Kaye Scholer Legal Fees") and (ii) $7,000.00 in
estimated legal fees and expenses incurred and to be incurred by the Equity
Committee in connection with the Underlying Motion through implementation of
this Settlement Agreement to Zeisler & Zeisler, P.C. ("Zeisler") (the "Zeisler
Legal Fees")(the Kaye Scholer Legal Fees and the Zeisler Legal Fees are
collectively referred to as the "Legal Fees").





       

--------------------------------------------------------------------------------

 


5.  Time and Method of Distribution of Payments and Legal Fees


5.1  Time of Distribution. The Payments shall be distributed to each Record Date
Registered Holder within ten (10) business days (the “Distribution Date”) after
receipt of Bankruptcy Court Approval of this Agreement. The Legal Fees shall be
distributed to Kaye Scholer and Zeisler, respectively, on the Distribution Date.
 
5.2  Method of Distribution. The Payments shall be distributed as follows:


   (a)  Checks issued by Raytech will be mailed by first class U.S. Mail on the
Distribution Date to each Record Date Registered Holder’s last known address
according to Raytech’s books and records. If any check is returned to Raytech by
the United States Postal Service ("USPS"), Raytech will request a forwarding
address from the USPS and if it receives such a forwarding address, will then
forward the check to such address.
 
(b)  If any Payment(s) sent pursuant to paragraph 5(a) above are not negotiated
within six (6) months of the Distribution Date, then any such Payment(s) shall
be cancelled and such Payment(s) shall remain the property of Raytech.


6.  Mutual Release. Except for the obligations of the other party set forth
herein, effective as of the Distribution Date, each party, for itself, its
officers, affiliates, directors, committee members, agents, successors and
assigns, and for all other persons or entities claiming by, through or under it,
hereby irrevocably and unconditionally releases, acquits, and forever discharges
the other party and all of its officers, directors, managers, shareholders,
representatives, employees, parent, affiliated and related companies, attorneys,
agents and properties, of and from any and all liabilities, obligations, debts,
demands, damages, covenants, claims, counterclaims, cross-claims, actions, and
causes of action, of any kind or nature whatsoever, in law or equity, whether
known or unknown, past, present or future, asserted in connection with or
relating to the Underlying Motion (collectively, the “Released Claims”). Other
than as set forth in paragraph 4, this Settlement Agreement fully resolves and
the Released Claims expressly include any obligation of the Objectors to pay the
past, present and/or future costs, fees and expenses of counsel to the Equity
Committee incurred or to be incurred with respect to the Underlying Motion and
this Settlement Agreement.





       

--------------------------------------------------------------------------------

 


7.  Non-Contravention. The parties hereby covenant and agree that they will not
at any time, directly or indirectly, initiate, maintain, or prosecute, or in any
way knowingly aid in the initiation, maintenance, or prosecution, of any claim,
demand, cause of action, or proceeding (administrative or otherwise), at law, in
equity, or otherwise, against any other party for any claim, damage, loss, or
injury of any kind arising out of or in any way connected with any occurrence,
act, failure to act, statement, or omission with respect to which a release has
been given herein.


8.  Reservation of Claims. Notwithstanding the releases provided for above, each
of the Equity Committee and the Objectors expressly reserves and excepts from
any release set forth herein any and all claims it may have arising under or
related to any dispute other than the Underlying Motion. Nothing set forth
herein shall constitute a release or discharge of any person other than the
persons expressly released under the terms of this Settlement Agreement.


9.  Other Undertakings. Raytech and the Creditors' Committee hereby covenant and
agree that they shall provide notice to the Equity Committee, with a copy to
Kaye Scholer, of the date that the Creditors' Committee is dissolved or
disbanded, such notice to be provided within ten (10) business days of such
dissolution. The Equity Committee shall be dissolved or disbanded effective as
of the same date that the Creditors' Committee is dissolved or disbanded.


10.  Warranties and Representations. Each of the parties hereto represent and
warrant to the other parties that: (i) it is duly authorized and entitled to
execute this Settlement Agreement; (ii) all necessary directions, consents,
resolutions and authorizations, as the case may be, have been obtained; (iii)
the person executing this Settlement Agreement on behalf of such party is duly
authorized to execute this Settlement Agreement on behalf of such party; (iv) by
its execution hereof such party intends to be legally bound hereby; (v) such
party holds all of its respective right, title and interest in any of the
Released Claims that it may have; and (vi) such party has not made any
assignment of the Released Claims.


11.  Entire Agreement. This Settlement Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all negotiations, representations, prior discussions, and preliminary
agreements between the parties relating to the subject matter hereof. This
Settlement Agreement may not be amended or modified except in writing, signed by
the parties to be bound thereby, or signed by their respective attorneys.


12.  Mutual Drafting of Agreement. None of the parties to this Settlement
Agreement shall be considered its drafter for the purpose of any statute, case
law or rule of interpretation or construction that would or might cause any
provision to be construed against the drafter hereof.





       

--------------------------------------------------------------------------------

 


13.  Legal Counsel. EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT: (A) IT HAS
HAD THE OPPORTUNITY TO OBTAIN, AND HAS IN FACT OBTAINED, THE ADVICE OF LEGAL
COUNSEL OF ITS OWN CHOOSING IN THE NEGOTIATION AND PREPARATION OF THIS
SETTLEMENT AGREEMENT; (B) IT HAS READ THIS SETTLEMENT AGREEMENT; (C) IT HAS HAD
THIS SETTLEMENT AGREEMENT FULLY EXPLAINED TO IT BY SUCH COUNSEL; AND (D) IT IS
FULLY AWARE OF THIS CONTENTS AND LEGAL EFFECTS OF THIS SETTLEMENT AGREEMENT.


14.  No Admissions. This is a compromise and settlement of disputed claims and
neither this Settlement Agreement nor the execution and performance of this
Settlement Agreement shall constitute an admission of any liability or fault by
any party hereto, or its or their respective agents, servants, employees,
officers, directors, attorneys, partners, members, successors or assigns.


15.  Binding Nature of Agreement. Regardless of any change in the law that might
occur after the date that all parties have signed this Settlement Agreement,
this Settlement Agreement shall be binding upon, and inure to the benefit of,
each of the undersigned and their successors and assigns upon Bankruptcy Court
Approval.


16.  Counterparts; Facsimile Signatures. This Settlement Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Settlement Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. Facsimile
(fax) transmission of a signature shall be the same as the delivery of an
original signature.


17.  Miscellaneous. This Settlement Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto. If any party
hereto breaches this Settlement Agreement and the other party files suit, the
prevailing party shall be entitled to recover, from any non-prevailing party,
the prevailing party’s costs, expenses, and reasonable attorneys’ fees incurred
in such action. This Settlement Agreement shall be interpreted, construed, and
enforced in accordance with and governed by the laws of the State of Connecticut
and, subject to the exclusive jurisdiction of the Bankruptcy Court during the
pendency of the bankruptcy proceeding, each of the parties hereto hereby submits
to the personal jurisdiction of the courts located in the State of Connecticut.
All warranties, representations, indemnities, covenants, and other agreements of
the parties hereto which are set forth herein shall survive the execution and
delivery of this Settlement Agreement, and shall, notwithstanding the execution
and delivery of this Settlement Agreement, thereafter continue in full force and
effect.




[Signature page follows]


        

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties have executed this Settlement Agreement and
Release as of the day and year first above written.


“Equity Committee”           The Official Committee of Equity Security Holders






By: ________________________________
Stephen E. Garcia
Matthew K. Beatman (ct08923)




“Creditors’ Committee”     The Official Committee of Unsecured Creditors






By: ________________________________
Trevor W. Swett, III (ct17425)


“PI Trust”               The Raytech Corporation Personal Injury Settlement
Trust






By: ________________________________
William S. Fish, Jr. (ct05349)


“Future Claims Representative”   Robert Carter, not individually but solely in
his capacity as the Future Claims Representative






By: ________________________________
Carl T. Gulliver (ct00944)


“Raytech”              Raytech Corporation






By: ________________________________
Elizabeth J. Austin (ct04384)


 

